DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/4/2018 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







5.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 6,475,905 B1) to Subramanian et al.  (hereinafter Subramanian).
Subramanian is directed toward a semiconductor device.  Subramanian discloses at (C6, L1-20) of a semiconductor body having a first and second layer.  Subramanian discloses at (C8, L25-40) of first layer that is deposited over a second layer that may be a siloxane or an aerogel applied by wet coating such as spraying or dip coating.  Subramanian discloses at (C8, L57) to (C9, L6) of a second layer that is deposited over a second layer that may be a siloxane or an aerogel applied by wet coating such as spraying or dip coating.  Subramanian discloses each and every element as arranged in claims 1-3 and 5.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,475,905 B1) to Subramanian et al.  (hereinafter Subramanian).
Subramanian is directed toward a semiconductor device.  Subramanian discloses at (C6, L1-20) of a semiconductor body having a first and second layer.  Subramanian discloses at (C8, L25-40) of first layer that is deposited over a second layer that may be a siloxane or an aerogel applied by wet coating such as spraying or dip coating.  Subramanian discloses at (C8, L57) to (C9, L6) of a second layer that is deposited over a second layer that may be a siloxane or an aerogel applied by wet coating such as spraying or dip coating.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Subramanian to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-3 and 5.

9.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,475,905 B1) to Subramanian et al.  (hereinafter Subramanian) in view of the teachings of (WO/2014/199595) to Sakatani et al.  (hereinafter Sakatani).
Subramanian is directed toward a semiconductor device.  Subramanian discloses at (C6, L1-20) of a semiconductor body having a first and second layer.  
Sakatani is directed to aerogel structures.  Subramanian and Sakatani are both directed to aerogel structures and therefore are analogous art.  Sakatani teaches at paragraph [0025] that the silica aerogel is made of particles of silica from 100 nm to 500 microns, which reads on Applicants range of 1 to 500 nm.  One skilled in the art would be motivated to choose a smaller particle size for improved insulation properties.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Subramanian in view of the teachings of Sakatani to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-6.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766